Opinion by
Mr. Justice McCollum,
Solomon Schweitzer desired to purchase the property, to the sale of which this contention relates, and all the parties bene*562■ficially interested in it were willing he should. He employed ■Louis Moyer to bid for him, but as he was outbidden the prop- . erty was sold to the plaintiff, who gave his check for the hand money and executed articles of agreement embracing and in accordance with the other conditions of the sale. The employment of and the bidding by Moyer were bona fide and for the single purpose of securing the property for his principal. He was not a puffer engaged by the vendors to force up the price against the public, and there was no actual fraud in the transaction. The plaintiff was represented at the sale by his agent who was authorized to bid for him, but the fact that he was so represented, or that he intended to purchase the property, was unknown to the defendants. In bidding upon it his agent followed his instructions to the letter. Schweitzer was one of the executors by whom the property was sold under a power in the will of their ancestor who died seized of it, and he was therefore virtually a bidder at his own sale. These are facts established by abundant evidence and found by the learned court below. In the light afforded by them this case must be determined.
The plaintiff refuses to comply with the articles of agreement, has notified the bank to withhold payment of his check, and asks that the sale and all proceedings under it be annulled. His principal contention appears to be based on a denial of the facts as found by the court and stated above. To the extent that it is so we overrule it, because the evidence warrants and seems to require the finding of them. So much of his contention as relates to findings requested, and refused, is only another form of attack upon the findings made. The evidence which authorized the latter certainly warranted the refusal of the former.
It is well settled that an executor or administrator may purchase property of the estate at his own sale of it, subject.to the power of disaffirmance in the heirs or creditors. If therefore he bids upon it through an agent, in good faith, the other bidders have no right to complain, and there is nothing in his having done so which furnishes ground for setting aside the sale of it to them: Pennock’s Appeal, 14 Pa. 446, and Beeson v. Beeson, 9 Pa. 279.
We think the plaintiff has no just cause to complain of the *563rulings on which the 21st, 22d, 23d, 24th and 25th specifications are based. Ample latitude was allowed him in the introduction of evidence fairly tending to support his allegation of fraud, but the relevancy of the questions to Schweitzer respecting the amount he intended to bid upon the property and the reasons for his refusal to buy it after the sale for the sum he bid upon it is not clear. These were matters remote from and of but little if any significance in the decision of the issue. Whether the plaintiff when he signed the agreement believed the representations made to him concerning the bidding was a matter for the jury to find, and not for him to state: Thomas & Sons v. Loose, Seaman & Co., 114 Pa. 35, and cases cited.
We agree with the learned court below that there was no agreement to release Schweitzer from any of the conditions of the sale, in the event of his becoming the purchaser of the property. The case appears to have been carefully tried and considered in that court and we discover nothing in the record which calls for a reversal of the decree.
Decree affirmed and appeal dismissed at the cost of the appellant.